Citation Nr: 1017543	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-38 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected disabilities.  

2.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to January 
1989.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal for entitlement to 
service connection for depression via a January 2010 letter.  

2.  The Veteran withdrew his appeal for entitlement to an 
increased rating for left knee arthritis via a January 2010 
letter.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for depression 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increased rating for left knee 
arthritis have been met.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. 
§§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c).

In February 2010, the Veteran's representative forwarded on a 
January 2010 letter from the Veteran withdrawing the claims 
for depression and a left knee.  Therefore, the Board finds 
that the appeal for the claims has been withdrawn.  38 C.F.R. 
§ 20.204.  

As the Veteran has withdrawn his appeal as to the issues of 
entitlement to service connection for depression and 
entitlement to an increased rating for his left knee 
arthritis, there remain no allegations of errors of fact or 
law for appellate consideration concerning these issues.  
Therefore, the Board has no jurisdiction to review the 
issues.  Accordingly, the issues of entitlement to service 
connection for depression and an increased rating for left 
knee arthritis are dismissed.


ORDER

The appeal for entitlement to service connection for 
depression is dismissed.  

The appeal for entitlement to an increased rating for left 
knee arthritis is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


